                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

CHRISTOPHER LOVE,                            )
                                             )
                      Plaintiff,             )
       v.                                    )      No. 2:19-cv-00445-GZS
                                             )
ROYAL FLEET AUXILLARY,                       )
                                             )
                      Defendant              )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 3) filed December 23, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff may proceed in forma pauperis;

however, Plaintiff’s complaint (ECF No. 1) is DISMISSED with prejudice pursuant to 28

U.S.C. §1915(e)(2)(B) as barred by the principles of res judicata.



                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

Dated this 21st day of January, 2020.
